Citation Nr: 0732901	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to September 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Houston, Texas, VA Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

According to 38 C.F.R. § 3.353, the regulation governing 
competency determinations, reexamination may be requested if 
necessary to properly evaluate the extent of disability.  The 
current finding of mental incompetency for VA purposes was 
based on information recorded in the report of a VA 
psychiatric examination performed in June 2005.  The veteran 
has noted that she has made great improvements in her 
psychiatric functioning since that examination.   

When the case is reviewed following completion of all 
necessary development, the correct standard for determining 
competency or incompetency must be applied.  Under the 
governing regulation, a mentally incompetent person is one 
who, because of injury or disease, lacks the mental capacity 
to contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 3.353.  
Where there is doubt as to whether the beneficiary is capable 
of administering his or her funds, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for 
the veteran, dated since October 2006.

2.  Arrange for the veteran to be 
interviewed in person by a VA field 
examiner to obtain information regarding 
her current living circumstances and 
social and occupational adjustment.  The 
field examiner should obtain information 
that would assist the RO in identifying 
current and past medical providers 
pursuant to the above paragraph.  The 
examiner should obtain any additional 
personal information about the veteran 
that may eventually be necessary for the 
appointment of another fiduciary if the 
finding of incompetency is continued.  

If initial efforts to schedule a field 
examination are unsuccessful, efforts 
should continue until the veteran is 
contacted and the necessary information 
is obtained.

3.  Arrange for a special psychiatric 
examination of the veteran for the 
purpose of ascertaining the severity of 
her psychiatric disability and 
determining whether such disorder or 
disorders render the veteran incompetent 
for VA purposes.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a) Describe in detail all manifestations 
of the veteran's psychiatric disorder and 
any other psychiatric disability and 
assign an appropriate diagnosis, 
including a Global assessment of 
Functioning (GAF) score on Axis V.

(b) Express an opinion as to whether the 
veteran, because of psychiatric 
disability, lacks the mental capacity to 
contract or to manage her own affairs, 
including disbursement of funds, without 
limitation.

4.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, 
readjudicate the issue of whether the 
veteran is competent for VA benefits 
purposes.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

